DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam (2015/0268697).
Regarding Claim 1: Nam teaches a display device (figs. 1a-2b) comprising: a display element (DP), at least a portion of which is deformable in a curved shape (figs. 1a-2b); and a flexible window member (WM) stacked on the display element (figs. 1a-2b), wherein a portion of the window member is formed to have a thickness smaller than a thickness of a remaining portion of the window member (figs. 1a-2b). 
Regarding Claim 2: Nam teaches a reinforcing layer (BL) stacked on one face of the window member (figs. 1a-2b), wherein the reinforcing layer compensates for a variation in quality of an image transmitted through the window member (figs. 1a-2b), the variation being caused by a thickness of the window member (figs. 1a-2b).
Regarding Claim 3: Nam teaches in at least one face of the window member (figs. 1a-2b), a portion of the window member includes a stepped portion or a curved portion (figs. 1a-2b) such that the portion of the window member has a thickness smaller than a thickness of a remaining portion of the window member (figs. 1a-2b).
Regarding Claim 4: Nam teaches the stepped portion or the curved portion is formed on a face (figs. 1a-2b), which becomes convex when the window member is deformed in a curved shape (figs. 1a-2b).
Regarding Claim 5: Nam teaches a reinforcing layer (BL) formed in at least the stepped portion or the curved portion on the window member (figs. 1a-2b), wherein the reinforcing layer compensates for a variation in quality of an image transmitted through the window member (figs. 1a-2b), the variation being caused by a difference in thickness of the window member (figs. 1a-2b).
Regarding Claim 6: Nam teaches the reinforcing layer is formed in an entirety of at least one face of the window member (figs. 1a-2b), in which the stepped portion or the curved portion is formed (figs. 1a-2b).
Regarding Claim 12: Nam teaches an electronic device comprising: a display device (figs. 1a-2b) including a display element (DP), at least a portion of which is deformable in a curved shape (figs. 1a-2b), and a flexible window member (WM) stacked on the display element (figs. 1a-2b), wherein a portion of the window member is formed to have a thickness smaller than a thickness of a remaining portion of the window member (figs. 1a-2b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (2015/0268697) in further view of Chang (9,321,679).
Regarding Claim 7: Nam teaches a display device (figs. 1a-2b) comprising: a display element (DP), at least a portion of which is deformable in a curved shape (figs. 1a-2b); a flexible window member (WM) stacked on the display element (figs. 1a-2b), but lacks a specific teaching of first film member laminated on at least one face of the window member.
Chang teaches first film member laminated on at least one face of the window member (col. 16 lines 29-54).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Nam by having first film member laminated on at least one face of the window member as disclosed by Chang in order to allow for a better more secure device decreasing the chances of damage to the apparatus.
Regarding Claim 8: Nam lacks a specific teaching of the first film member includes a polyimide film or a thermoplastic polyurethane film.
Chang teaches the first film member includes a polyimide film or a thermoplastic polyurethane film (col. 15 lines 37-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Nam by having the first film member includes a polyimide film or a thermoplastic polyurethane film as disclosed by Chang in order to allow for a better more secure device decreasing the chances of damage to the apparatus.
Regarding Claim 9: Nam lacks a specific teaching of wherein the first film member contains a cured coating component or an anti-fingerprint coating component.
Chang teaches the first film member contains a cured coating component or an anti-fingerprint coating component (col. 16 lines 29-54, wherein lamination is a cured coating process and requires a cure coating component).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Nam by having the first film member contains a cured coating component or an anti-fingerprint coating component as disclosed by Chang in order to allow for a better more secure device decreasing the chances of damage to the apparatus.
Regarding Claim 10: Nam lacks a specific teaching of a second film member bonded to a surface of the first member.
Chang teaches a second film member bonded to a surface of the first member (col. 16 lines 29-54).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Nam by having a second film member bonded to a surface of the first member as disclosed by Chang in order to allow for a better more secure device decreasing the chances of damage to the apparatus.
Regarding Claim 11: Nam teaches a portion of the window member has a thickness smaller than a thickness of a remaining portion (figs. 2a-2b) of the window member (figs. 2a-2b).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (2015/0268697) as applied to the claims above, and further in view of Park (2015/0378397).
Regarding Claim 13: Nam lacks a specific teaching of a first housing; a second housing that pivots in a direction of being folded or unfolded with respect to the first housing; and a hinge device, which pivotably couples the second housing to the first housing, wherein a portion of the display device is mounted on the first housing and a remaining portion of the display device is mounted on the second housing so as to be folded or unfolded with respect to the second housing.
Park teaches a first housing (1); a second housing (2) that pivots in a direction of being folded or unfolded (figs. 1-4) with respect to the first housing (figs. 1-4); and a hinge device (5), which pivotably couples the second housing to the first housing (figs. 1-4), wherein a portion of the display device is mounted on the first housing (figs. 1-4) and a remaining portion of the display device is mounted on the second housing (figs. 1-4) so as to be folded or unfolded with respect to the second housing (figs. 1-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Nam by having a first housing; a second housing that pivots in a direction of being folded or unfolded with respect to the first housing; and a hinge device, which pivotably couples the second housing to the first housing, wherein a portion of the display device is mounted on the first housing and a remaining portion of the display device is mounted on the second housing so as to be folded or unfolded with respect to the second housing as disclosed by Park in order to allow for a better more secure device decreasing the chances of damage to the apparatus.
Regarding Claim 14: Nam lacks a specific teaching of the portion of the window member is adjacent to the hinge device.
Park teaches the portion of the window member is adjacent to the hinge device (figs. 1-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Nam by having the portion of the window member is adjacent to the hinge device as disclosed by Park in order to allow for a better more secure device decreasing the chances of damage to the apparatus.
Regarding Claim 15: Nam lacks a specific teaching of the display device is deformed into a curved shape in a portion adjacent to the hinge device when the second housing is folded to the first housing
Park teaches the display device is deformed into a curved shape (figs. 1-4) in a portion adjacent to the hinge device when the second housing is folded to the first housing (figs. 1-4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Nam by having the display device is deformed into a curved shape in a portion adjacent to the hinge device when the second housing is folded to the first housing as disclosed by Park in order to allow for a better more secure device decreasing the chances of damage to the apparatus. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841